Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 7/7/2021 have been entered. Claims 1 and 10 have been amended. No claims have been canceled.  No claims have been added. Claims 1-21 are still pending in this application, with claims 1 and 10 being independent.

Response to Arguments
The Applicants’ arguments (page 13 filed 7/7/2021) regarding the double patenting rejections of claims 1-21 over the claims of US Patent 10817648 B1 have been fully considered.  The Examiner finds the Applicants’ arguments moot because a Terminal Disclaimer for US Patent 10817648 B1 was filed and approved on 7/27/2021.
Thus, the double patenting rejections of claims 1-21 over the claims of US Patent 10817648 B1 have been withdrawn.

During examination of the Instant Application in response to the amendment filed 7/7/21, the Examiner identified US Application 16947817 which would require a double patenting rejection.  However, a Terminal Disclaimer for US Application 16947817 was filed and approved on 7/27/2021.
Thus, the Instant Application is not rejected for double patenting over the claims of US Application 16947817.


Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest receiving, by an application system from a client system during rendering of a webpage received by the client system from a host system, a first request for a script associated with the host system, the script executable by the client system to cause the client system to perform operations comprising: 
modifying the webpage to include a visualization control in the webpage; and 
modifying the webpage to include a visualization application in response to a selection of the visualization control in the webpage by a user of the client system.

The prior art of record fails to disclose the sequence of 
a client system requesting a script from the host system during webpage rendering;
executing the script on the client which modifies the webpage to include a visualization control (interpreted as placing a button, hyperlink, etc. in the existing webpage);
modify the webpage to include a visualization application that displays an augmented reality image.

Regarding claim 10, in light of the allowance of claim 1, the method in claim 10 is similar and performed by the method in claim 1. Therefore, claim 10 is allowed for the same reasons as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The Terminal Disclaimer filed 7/27/2021 was approved on 7/27/2021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131.  The examiner can normally be reached on 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613